IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,009-02


                             EX PARTE JAVIER URIAS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20090D03338 IN THE 243rd DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to forty-five years’ imprisonment. The Eighth Court of Appeals affirmed his

conviction. Urias v. State, No. 08-12-00090-CR (Tex. App.—El Paso Mar. 26, 2014) (not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                      2

his right to petition pro se for discretionary review. We remanded this application to the trial court

for findings of fact and conclusions of law.

       After obtaining an affidavit from counsel and conducting a live evidentiary hearing, the trial

court has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-12-00090-

CR that affirmed his conviction in Cause No. 20090D03338 from the 243rd District Court of El Paso

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: May 20, 2015
Do not publish